          Case 1:19-cr-00743-PGG Document 26 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

              - against -                                              ORDER

IAN CARMICHAEL,                                                    19 Cr. 743 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                It is hereby ORDERED that the conference currently scheduled for August 6,

2020, is adjourned to October 15, 2020 at 2:30 p.m.

                Upon the application of Defendant, by and through his counsel, Julia Gatto, it is

further ORDERED that the time from August 6, 2020 through October 15, 2020 is excluded

under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of

justice served by the granting of this continuance outweigh the interest of the public and the

Defendant in a speedy trial, because it will permit the Defendant time to review discovery and

engage in plea discussions, and in light of the various difficulties presented by the ongoing

public health crisis.

                With respect to the October 15, 2020 telephone conference, the parties are

directed to dial 888-363-4749 to participate, and to enter the access code 6212642. The press

and public may obtain access to the telephone conference by dialing the same number and using

the same access code. The parties should call in at the scheduled time and wait on the line for

their case to be called. At that time, the Court will un-mute the parties’ lines. No later than

October 12, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the conference so that the Court
          Case 1:19-cr-00743-PGG Document 26 Filed 08/06/20 Page 2 of 2




knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       August 6, 2020
